SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X]Quarterly Report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2009 or []Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File No. 0-3978 UNICO AMERICAN CORPORATION (Exact Name of Registrant as Specified in Its Charter) Nevada 95-2583928 (State or Other Jurisdiction of (I.R.S. Employee Incorporation or Organization) Identification No.) 23251 Mulholland Drive,Woodland Hills, California 91364 (Address of Principal Executive Offices) (Zip Code) (818) 591-9800 (Registrant's Telephone Number, Including Area Code) No Change (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerator filer and large accelerator in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company X (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes No X Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at August 13, 2009 Common Stock, $0 Par value per share 1 of 21 PART 1 - FINANCIAL INFORMATION ITEM 1 - FINANCIAL STATEMENTS UNICO AMERICAN CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS June 30 December 31 (Unaudited) ASSETS Investments Available for sale: Fixed maturities, at market value (amortized cost:June 30, 2009 $127,277,604; December 31, 2008 $135,540,354) $ $ Short-term investments, at cost Total Investments Cash Accrued investment income Premiums and notes receivable, net Reinsurance recoverable: Paid losses and loss adjustment expenses Unpaid losses and loss adjustment expenses Deferred policy acquisition costs Property and equipment (net of accumulated depreciation) Deferred income taxes - Other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES Unpaid losses and loss adjustment expenses $ $ Unearned premiums Advance premium and premium deposits Income taxes payable - Deferred income taxes - Accrued expenses and other liabilities 6,481,768 Total Liabilities $ $ STOCKHOLDERS'EQUITY Common stock, no par – authorized 10,000,000 shares; issued and outstanding shares 5,564,452 at June 30, 2009, and 5,574,315 at December 31, 2008 $ $ Accumulated other comprehensive income Retained earnings Total Stockholders’ Equity $ $ Total Liabilities and Stockholders' Equity $ $ See notes to unaudited consolidated financial statements. 2 of 21 UNICO AMERICAN CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended Six Months Ended June 30 June 30 REVENUES Insurance Company Revenues Premium earned $ Premium ceded Net premium earned Net investment income Net realized investment gains - - - Other income Total Insurance Company Revenues Other Revenues from Insurance Operations Gross commissions and fees Investment income Finance charges and fees Other income Total Revenues EXPENSES Losses and loss adjustment expenses Policy acquisition costs Salaries and employee benefits Commissions to agents/brokers Other operating expenses Total Expenses Income Before Taxes Income tax provision Net Income $ PER SHARE DATA: Basic Earnings Per Share $ Weighted Average Shares Diluted Earnings Per Share $ Weighted Average Shares See notes to unaudited consolidated financial statements. 3 of 21 UNICO AMERICAN CORPORATION AND SUBSIDIARIES STATEMENT OF COMPREHENSIVE INCOME (LOSS) (UNAUDITED) Three Months Ended Six Months Ended June 30 June 30 June 30 Net Income $ Other changes in comprehensive income, net of tax: Unrealized (losses) on securities classified as available-for-sale arising during the period ) Comprehensive (Loss) Income $ ) $ ) $ $ See notes to unaudited consolidated financial statements. 4 of 21 UNICO AMERICAN CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the Six Months Ended June 30 Cash Flows from Operating Activities: Net Income $ $ Adjustments to reconcile net income to net cash from operations Depreciation Bond amortization, net Net realized investment gains - ) Changes in assets and liabilities Premium, notes and investment income receivable ) Reinsurance recoverable Deferred policy acquisition costs ) Other assets Reserve for unpaid losses and loss adjustment expenses ) ) Unearned premium reserve ) Funds held as security and advanced premiums ) Accrued expenses and other liabilities ) Income taxes current/deferred ) Net Cash (Used in) Operations ) ) Investing Activities Purchase of fixed maturity investments ) ) Proceeds from maturity of fixed maturity investments Proceeds from sale of fixed maturity investments - Net (increase) in short-term investments ) Additions to property and equipment ) ) Net Cash Provided by Investing Activities Financing Activities Dividends paid to shareholders ) - Repurchase of common stock ) - Net Cash Used in Financing Activities ) - Net decrease in cash ) ) Cash at beginning of period Cash at End of Period $ $ Supplemental Cash Flow Information Cash paid during the period for: Interest - - Income taxes $ $ See notes to unaudited consolidated financial statements. 5 of 21 UNICO AMERICAN CORPORATION AND SUBSIDIARIES NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2009 NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Nature of Business Unico American Corporation is an insurance holding company that underwrites property and casualty insurance through its insurance company subsidiary; provides property, casualty, and health insurance through its agency subsidiaries; and provides insurance premium financing and membership association services through its other subsidiaries.Unico American Corporation is referred to herein as the "Company" or "Unico" and such references include both the corporation and its subsidiaries, all of which are wholly owned, unless otherwise indicated.Unico was incorporated under the laws of Nevada in 1969. Principles of Consolidation The accompanying unaudited consolidated financial statements include the accounts of Unico American Corporation and its subsidiaries.All significant inter-company accounts and transactions have been eliminated in consolidation. Basis of Presentation The accompanying unaudited consolidated financial statements have been prepared in accordance with U.S. generally accepted accounting principles (GAAP) for interim financial information and the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by GAAP for complete financial statements.In the opinion of management, alladjustments (consisting of normal recurringadjustments) considered necessary for a fair presentation have been included.Operating results for the three and six months ended June 30, 2009, are not necessarily indicative of the results that may be expected for the year ending December 31, 2009.Quarterly financial statements should be read in conjunction with the consolidated financial statements and related notes in the Company’s 2008 Annual Report on Form 10-K as filed with the Securities and Exchange Commission. Use of Estimates in the Preparation of the Financial Statements The preparation of financial statements in conformity with GAAP requires the Company to make estimates and assumptions that affect its reported amounts of assets and liabilities and its disclosure of any contingent assets and liabilities at the date of its financial statements, as well as its reported amounts of revenues and expenses during the reporting period.While every effort is made to ensure the integrity of such estimates, actual results may differ. Fair Value of Financial Instruments The Company has used the following methods and assumptions in estimating its fair value disclosures: · Investment Securities - Fair values for fixed maturity securities are obtained from a national quotation service.The fair values for equity securities are based on quoted market prices. · Cash and Short-Term Investments - The carrying amounts reported in the balance sheet for these instruments approximate their fair values. · Premiums and Notes Receivable - The carrying amounts reported in the balance sheet for these instruments approximate their fair values. NOTE 2 – STOCK-BASED COMPENSATION Effective January1, 2006, the Company adopted Statement of Financial Accounting Standards (SFAS No.123) (revised 2004), “Share-Based Payment” (SFAS No.123R), using the modified prospective transition method.Under this transition method, share-based compensation expense for 2006 includes compensation expense for all share-based compensation awards granted prior to, but not yet vested as of January1, 2006, based on the grant-date fair value estimated in accordance with the original provisions of SFAS No.123, “Accounting for Stock-Based Compensation.” Share-based compensation expense for all share-based payment awards granted or modified on or after January1, 2006, is based on the grant-date fair value estimated in accordance with the provisions of SFAS No.123R. 6 of 21 There were no options granted on or after January 1, 2006; and there were no unvested options as of January 1, 2006, on adoption of SFAS 123R.As a result, there are no share-based compensation expenses recorded for the three and six months ended June 30, 2009 and 2008. NOTE 3 – REPURCHASE OF COMMON STOCK - EFFECTS ON STOCKHOLDERS’ EQUITY In April 2000, the Company announced that its Board of Directors had authorized the purchase in the open market from time to time of up to an aggregate of 315,000 shares of the common stock of the Company.On August 8, 2000, the Board of Directors authorized the purchase of an additional 315,000 shares and on September 6, 2000, the Board of Directors authorized the purchase of another 315,000 shares of the common stock of the Company in the open market.On December19, 2008, the Board of Directors authorized an additional stock repurchase program to acquire up to 500,000 shares of the Company’s common stock in the open market from time to time.This brought the total shares of the Company’s common stock authorized to be repurchased to 1,445,000 shares since the year 2000.The programs have no expiration date and may be terminated by the Board of Directors at any time.During the six months ended June 30, 2009, the Company repurchased 9,863 shares of the Company’s common stock at a cost of $75,935 of which $4,797 was allocated to capital and $71,138 was allocated to retained earnings.As of June 30, 2009, under the stock repurchase programs previously adopted by the Company, the Company had remaining authority to repurchase up to an aggregate of 505,604 shares of common stock. NOTE 4 - EARNINGS PER SHARE The following table represents the reconciliation of the numerators and denominators of the Company's basic earnings per share and diluted earnings per share computations reported on the Consolidated Statements of Operations for the three and six months ended June 30, 2009 and 2008: Three Months Ended Six Months Ended June 30 June 30 Basic Earnings Per Share Net income numerator $ Weighted average shares outstanding denominator Basic Earnings Per Share $ Diluted Earnings per Share Net income numerator $ Weighted average shares outstanding Effect of dilutive securities Diluted shares outstanding denominator Diluted Earnings Per Share $ NOTE 5 - RECENTLY ISSUED ACCOUNTING STANDARDS In April2009, the Financial Accounting Standards Board (FASB) issued FSP FAS 115-2 and FAS 124-2, “Recognition and Presentation of Other-Than-Temporary Impairments” (FSP FAS 115-2/124-2). FSP FAS 115-2/124-2 requires entities to separate an other-than-temporary impairment of a debt security into two components when there are credit related losses associated with the impaired debt security, management asserts that it does not have the intent to sell the security, and it is more likely than not that it will not be required to sell the security before recovery of its cost basis. The amount of the other-than-temporary impairment related to a credit related loss is recognized in earnings, and the amount of the other-than-temporary impairment related to other factors is recorded in other comprehensive loss. FSPFAS115-2/124-2 is effective for periods ending after June15, 2009, with early adoption permitted for periods ending after March15, 2009. The adoption on June 30, 2009, of FSP FAS 115-2 and FAS 124-2did not have a material impact on the Company’s consolidated financial statements. 7 of 21 In April 2009, the FASB issued FSP FAS 157-4, “Determining Fair Value When Volume and Level of Activity for the Asset or Liability Have Significantly Decreased and Identifying Transactions that are Not Orderly” (FSP FAS 157-4). Under FSP FAS 157-4, if an entity determines that there has been a significant decrease in the volume and level of activity for the asset or the liability in relation to the normal market activity for the asset or liability (or similar assets or liabilities), then transactions or quoted prices may not accurately reflect fair value. In addition, if there is evidence that the transaction for the asset or liability is not orderly, the entity shall place little, if any weight on that transaction price as an indicator of fair value. FSP FAS 157-4 is effective for periods ending after June15, 2009, with early adoption permitted for periods ending after March 15, 2009.The adoption on June 30, 2009, of FSP FAS 157-4 did not have a material impact on the Company’s consolidated financial statements. In April 2009, the FASB issued FSP FAS 107-1 and APB 28-1, “Interim Disclosures about Fair Value of Financial Instruments” (FSP FAS 107-1 and APB 28-1). FSP FAS 107-1 and APB 28-1 require disclosures about fair value of financial instruments in interim and annual financial statements. FSP FAS 107-1 and APB 28-1 are effective for periods ending after June 15, 2009, with early adoption permitted for periods ending after March 15, 2009.The adoption on June 30, 2009, of FSP FAS 107-1 and APB 28-1 did not have a material impact on the Company’s consolidated financial statements. In May2009, the FASB issued Statement of Financial Accounting Standard No.165, “Subsequent Events” (FAS 165). FAS 165 is consistent with existing auditing standards in defining subsequent events as events or transactions that occur after the balance sheet date but before the financial statements are issued or are available to be issued, but it also requires the disclosure of the date through which an entity has evaluated subsequent events and the basis for that date. FAS 165 defines two types of subsequent events: “recognized subsequent events” and “non-recognized subsequent events.” Recognized subsequent events provide additional evidence about conditions that existed at the balance sheet date and must be reflected in the company’s financial statements. Non-recognized subsequent events provide evidence about conditions that arose after the balance sheet date and are not reflected in the financial statements of a company. Certain non-recognized subsequent events may require disclosure to prevent the financial statements from being misleading. FAS 165 was effective on a prospective basis for interim or annual periods ending after June15, 2009. The adoption on June 30, 2009, of FAS 165 had no effect on the Company’s results of operations, financial position or liquidity. There were no subsequent events requiring adjustment to the financial statements or disclosure through August 13, 2009, the date that the Company’s financial statements were issued. In June2009, the FASB issued Statement of Financial Accounting Standards No.168, The “FASB Accounting Standards Codification and the Hierarchy of Generally Accepted Accounting Principles- a replacement of FASB Statement No.162” (FAS 168). FAS 168 will serve as the single source of authoritative non-governmental U.S. Generally Accepted Accounting Principles. Accordingly, all other accounting literature not included is considered non-authoritative. FAS 168 is effective on a prospective basis for interim and annual periods ending after September15, 2009. The Company does not expect that the adoption of FAS 168 will impact the Company’s results of operations, financial position or liquidity. There have been no other accounting standards issued during 2009 that are expected to have a material impact on the Company’s consolidated financial statements. NOTE 6 – ACCOUNTING FOR UNCERTAINTY IN INCOME TAXES The Company and its subsidiaries file federal and state income tax returns.Management does not believe that the ultimate outcome of any future examinations of open tax years will have a material impact on the Company’s results of operations.Tax years that remain subject to examination by major taxing jurisdictions are 2007 through 2008 for federal income taxes and 2004 through 2008 for California state income taxes. FASB Interpretation No. 48, “Accounting for Uncertainty in Income Taxes, an Interpretation of FASB Statement No. 109, Accounting for Income Taxes” (FIN 48) clarifies the accounting for uncertainty in income taxes recognized in an enterprise’s financial statements in accordance with FASB Statement No. 109, “Accounting for Income Taxes.”FIN 48 prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return.This interpretation also provides guidance on derecognition, classification, interest and penalties, accounting in interim periods, disclosure, and transition.This interpretation became effective January 1, 2007.Since adoption of FIN 48 and as of June 30, 2009, the Company had no unrecognized tax benefits and no additional liabilities or reduction in deferred tax asset as a result of the adoption of FIN 48 effective January 1, 2007.In addition, the Company had not accrued interest and penalties related to unrecognized tax benefits. However, if interest and penalties would need to be accrued related to unrecognized tax benefits, such amounts would be recognized as a component of federal income tax expense. 8 of 21 NOTE 7 - SEGMENT REPORTING Statement of Financial Accounting Standards No. 131, “Disclosures about Segments of an Enterprise and Related Information,” establishes standards for the way information about operating segments is reported in financial statements.The Company has identified its insurance company operation as its primary reporting segment.Revenues from this segment comprised 86% of consolidated revenues for the threeand six months ended June 30, 2009, compared to 87% of revenues for the three and six months ended June 30, 2008.The Company’s remaining operations constitute a variety of specialty insurance services, each with unique characteristics and individually insignificant to consolidated revenues. Revenues, income before income taxes, and assets by segment are as follows: Three Months Ended Six Months Ended June 30 June 30 Revenues Insurance company operation $ Other insurance operations Intersegment eliminations (1) Total other insurance operations Total revenues $ Income (Loss) Before Income Taxes Insurance company operation $ Other insurance operations ) Total income before income taxes $ As of June 30 December 31 Assets Insurance company operation $ $ Intersegment eliminations (2) ) ) Total insurance company operation Other insurance operations Total Assets $ $ Intersegment revenue eliminations reflect commission paid by Crusader to Unifax Insurance Systems, Inc., (Unifax) a wholly owned subsidiary of the Company. Intersegment asset eliminations reflect the elimination of Crusader receivables and Unifax payables. NOTE 8 - FAIR VALUE MEASUREMENTS Statement of Financial Accounting Standards No. 157, “Fair Value Measurements,” (SFAS No. 157) was adopted by the Company as of January 1, 2008.SFAS No. 157 establishes a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value.The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (the exit price). Financial assets and financial liabilities recorded on the consolidated balance sheets at fair value are categorized based on the reliability of inputs to the valuation techniques as follows: Level 1 - Financial assets and financial liabilities whose values are based on unadjusted quoted prices in active markets for identical assets. Level 2 - Financial assets and financial liabilities whose values are based on quoted prices for similar assets or liabilities in active markets; quoted prices for identical or similar assets or liabilities in non-active markets; or valuation models whose inputs are observable, directly or indirectly, for substantially the full term of the asset or liability. Level 3 - Financial assets and financial liabilities whose values are based on prices or valuation techniques that require inputs that are both unobservable and significant to the overall fair value measurement. These inputs reflect the Company’s estimates of the assumptions that market participants would use in valuing the financial assets and financial liabilities. 9 of 21 The hierarchy gives the highest priority to Level 1 inputs and the lowest priority to Level 3 inputs. In certain cases, the inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, the level in the fair value hierarchy within which the fair value measurement in its entirety falls has been determined based on the lowest level input that is significant to the fair value measurement in its entirety.The Company’s assessment of the significance of a particular input to the fair value measurement in its entirety requires judgment and considers factors specific to the asset or liability. The Company’s fixed maturities investments are all classified within Level 1 of the fair value hierarchy because they are valued using quoted market prices, broker or dealer quotations, or alternative pricing sources in active markets for identical assets with reasonable levels of price transparency.Fair value measurements are not adjusted for transaction costs. All of the Company’s fixed maturity investments are classified as available-for-sale and are stated at fair value.Although all of the Company's investments are classified as available-for-sale and the Company may sell investment securities from time to time in response to economic and market conditions, its investment guidelines place primary emphasis on buying and holding high-quality investments to maturity.Short-term investments are carried at cost, which approximates fair value.The unrealized gains or losses from fixed maturities are reported as “accumulated other comprehensive income (loss),” which is a separate component of stockholders’ equity, net of any deferred tax effect.For fixed maturity investments that the Company does not intend to sell or for which it is more likely than not that the Company would not be required to sell before an anticipated recovery in value, the Company separates the credit loss component of the impairment from the amount related to all other factors and reports the credit loss component in net realized investment gains (losses). The impairment related to all other factors is reported in “accumulated other comprehensive income (loss).”Realized gains and losses, if any, are included in the Consolidated Statements of Operations based on the specific identification method. The Company had $3,191,872 of unrealized investment gain, net of deferred taxes as of June 30, 2009, as compared to $4,904,873 of unrealized investment gains, net of deferred taxes as of December 31, 2008. NOTE 9 -INVESTMENTS The amortized cost and estimated fair values of investments in fixed maturities by categories are as follows: Gross Gross Estimated Amortized Unrealized Unrealized Fair Cost Gains Losses Value June 30, 2009 Available for sale: Fixed maturities Certificates of deposit $ - - $ U.S. treasury securities $ - Industrial and miscellaneous taxable bonds - Total fixed maturities $ $ - $ December 31, 2008 Available for sale: Fixed maturities Certificates of deposit $ - - $ U.S. treasury securities $ - Industrial and miscellaneous taxable bonds $ Total fixed maturities $ A summary of the unrealized appreciation (depreciation) on investments carried at fair value and the applicable deferred federal income taxes are shown below: June 30 December 31 Gross unrealized appreciation of fixed maturities: $ $ Gross unrealized (depreciation) of fixed maturities: - ) Net unrealized appreciation on investments Deferred federal tax (expense) ) ) Net unrealized appreciation,net of deferred income taxes $ $ 10 of 21 The Company had no investments in an unrealized loss position as of June 30, 2009, and at December 31, 2008, had three fixed maturity investment grade industrial securities with a gross unrealized loss of $65,725, for continuous periods of 0 to 6 months. The Company did not sell any fixed maturity investment in the six months ended June 30, 2009. The Company sold one fixed maturity investment in the six months ended June 30, 2008, with net realized gain in the amount of $6,306. Short-term investments have an initial maturity of one year or less and consist of the following: June 30 December 31 U.S. government money market fund $ $ Short-term U.S. treasury bills Bank money market accounts Certificates of deposit Bank savings accounts Total short-term investments $ $ The Company manages its own investment portfolio.A summary of net investment and related income is as follows: Three Months Ended June 30 Six Months Ended June 30 Fixed maturities $ Realized gains on fixed maturities - - - Short-term investments Total investment income $ NOTE 10 – CONTINGENCIES One of the Company’s agents that was recently appointed to help the Company get its Trucking Program started failed to pay the net premium and policy fees due Unifax, the exclusive general agent for Crusader. The agent was initially late in paying its February 2009 production that was due Unifax on April 15, 2009.In May 2009, as a result of the agent’s failure to timely pay its balance due Unifax, the Company terminated its agency agreement and assumed ownership and control of that agent’s policy expirations written with the Company.The agent has not paid any subsequent premium to Unifax. The Company subsequently commenced legal proceedings against the agent and the agent’s guarantors for recovery of the balance due and any related recovery costs incurred.All related recovery costs have been expensed as incurred.As of July 31, 2009, the agent’s balance due Unifax was $1,405,538.Based on the limited information presently available, the Company established a bad debt reserve at June 30, 2009,in the amount of $351,385 which represents approximately 25% of the current balance due Unifax. The Company’s bad debt reserve is subject to change as more information becomes available. ITEM 2 - MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Overview General Unico American Corporation is an insurance holding company that underwrites property and casualty insurance through its insurance company subsidiary; provides property, casualty and health insurance through its agency subsidiaries; and through its other subsidiaries provides insurance premium financing and membership association services. The Company had a net income of $684,066 for the three months ended June 30, 2009, compared to net income of $780,960 for the three months ended June 30, 2008, a decrease in net income of$96,894 (12%).For the six months ended June 30, 2009, the Company had a net income of $1,713,310 compared to a net income of $1,740,950 for the six months ended June 30, 2008, a decrease in net income of $27,640 (2%). This overview discusses some of the relevant factors that management considers in evaluating the Company's performance, prospects, and risks.It is not all-inclusive and is meant to be read in conjunction with the entirety of the management discussion and analysis of financial condition and results of operations, the Company's financial statements and notes thereto, and all other items contained within the report on this Form 10-Q. 11 of 21 Revenue and Income Generation The Company receives its revenue primarily from earned premium derived from the insurance company operations, commission and fee income generated from the insurance agency operations, finance charges and fee income from the premium finance operations, and investment income from cash generated primarily from the insurance company operation.The insurance company operation generated approximately 86% ofconsolidated revenues for the three and six months ended June 30, 2009, and approximately 87% of consolidated revenues for the three and six months ended June 30, 2008.The Company’s remaining operations constitute a variety of specialty insurance services, each with unique characteristics and individually not material to consolidated revenues. Insurance Company Operation The property and casualty insurance industry is highly competitive in the areas of price, coverage, and service.It is highly cyclical, characterized by periods of high premium rates and shortages of underwriting capacity followed by periods of severe price competition and excess capacity.The property and casualty insurance industry includes many insurers, ranging from large companies offering a wide variety of products worldwide to smaller, specialized companies in a single state or region offering only a single product.Many of the Company's existing or potential competitors have considerably greater financial and other resources, have a higher rating assigned by independent rating organizations such as A.M. Best Company, have greater experience in the insurance industry and offer a broader line of insurance products than the Company.In addition, Crusader competes not only with other insurance companies but also with other general agencies.Many of those general agencies offer more products than the Company. Effective January 27, 2009, A.M. Best Company upgraded Crusader’s financial strength rating to A- (Excellent) from B++ (Good), and revised Crusader’s rating outlook to “stable” from “positive.”In addition, Crusader’s Issuer Credit Rating was upgraded to a- (Excellent) from bbb+ (Good). Premium written before reinsurance decreased $25,543 (0%) to $9,907,397 for the three months ended June30, 2009, compared to $9,932,940 for the threemonths ended June 30, 2008.Premium written before reinsurance increased $640,252 (3%) to $20,524,405 for the six months ended June 30, 2009, compared to $19,884,153 for the sixmonths ended June 30, 2008.The increase in premium written before reinsurance for the six months ended June 30, 2009 as compared to prior year period is primarily attributed to new products introduced by the Company beginning in July 2008.The principal method of competition among competitors is based on price.While the Company attempts to meet such competition with competitive prices, its emphasis is on service, promotion, and distribution.The Company believes that rate adequacy is more important than premium growth and that underwriting profit (net earned premium less losses and loss adjustment expenses and policy acquisition costs) is its primary goal.Nonetheless, Crusader believes that it can continue to grow its sales and profitability by continuing to focus upon three key areas of its operations: (1) product development, (2) improved service to retail brokers, and (3) appointment of captive and independent retail agents. Crusader’s underwriting profit (before income taxes) is as follows: Three Months Ended June 30 Six Months Ended June 30 Increase Increase (Decrease) (Decrease) Net premium earned $ $ $ ) $ $ $ ) Less: Losses and loss adjustment expenses ) ) Policy acquisition costs ) ) Total ) ) Underwriting Profit(Before Income Taxes) $ The increase in the underwriting profit (before income tax) for the three and six months ended June 30, 2009, compared to the prior year periods, as shown in the above table, are primarily the result of a decrease in losses and loss adjustment expenses offset by adecrease in net premium earned. 12 of 21 Losses and loss adjustment expenses were 61% of net premium earned for the three and six months ended June 30, 2009, compared to 71% and 70% of net premium earned for the three and six months ended June 30, 2008, respectively.The decrease in losses and loss adjustment expenses as compared to the prior year period is primarily due to a decrease in current accident year losses incurred and an increase in favorable development of prior accident years’ losses and loss adjustment expenses.The decrease in current accident year losses and loss adjustment expenses incurred is primarily related to lower reserve estimates for unpaid losses and loss adjustment expenses due to fewer policies sold and a decrease in net earned premium.The following table provides an analysis of the losses and loss adjustment expenses as follows: Three Months Ended June 30 Six Months Ended June 30 Losses and lossadjustment expenses: Increase (Decrease) Increase (Decrease) Current accident year $ $ $ ) $ $ $ ) Less: favorable development of all prior accident years Total $ $ $ ) $ $ $ ) Other Operations The Company’s other revenues from insurance operations consist of commissions, fees, finance charges, and investment and other income.Excluding investment and other income, these operations accounted for approximately 14% of total revenues in the three and six months ended June 30, 2009, and approximately 13% of total revenues in the three and six months ended June 30, 2008. The Company’s bad debt expense increased $349,153 and $349,945 for the three and six months ended June 30, 2009, respectively.The increase was primarily due to a single agent’s failure to remit premiums due Unifax.See Note 10, Contingencies. Investments and Liquidity
